REVERSE and REMAND and Opinion Filed February 25, 2022




                                     S     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01092-CV

               JOE PRADO D/B/A JP ENTERPRISES, Appellant
                                  V.
                      LESKEL NICHOLS, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-04165

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                            Opinion by Justice Reichek
      In this restricted appeal, Joe Prado d/b/a JP Enterprises (JP Enterprises)

appeals a no-answer default judgment awarding Leskel Nichols $200,000 in

damages. In three issues, JP Enterprises argues (1) there is no evidence to support

the damages awarded, (2) the record does not show strict compliance with the rules

of service, and (3) Nichols failed to allege facts sufficient to establish a cause of

action. For reasons set out below, we agree that service was invalid. Accordingly,

we reverse the trial court’s order granting default judgment and remand the cause to

the trial court for further proceedings.
                                             1
                                 BACKGROUND

      Nichols, representing himself, filed suit in state district court on March 13,

2020. The caption of the petition identified the defendant as “JOE PRADO ‘DBA

JP ENTERPRISES,’” and the body of the petition identified the defendant as “Joe

Prado ‘JP Enterprises’” and “Joe Prado DBA’ J.P. Enterprises.” In his petition,

Nichols alleged JP Enterprises executed a written contract to install a fence and

breached the agreement by failing to use the agreed-upon material and failing to

complete the project. He further alleged JP Enterprises damaged his foundation and

removed a bush without permission. Nichols’s petition sought “over [$]100,000 but

not more than [$]200,000” in damages. The petition alleged “Joe Prado DBA’ J.P.

Enterprises” was a “corporation, duly formed and existing under the laws of the State

of Texas” and “may be served with citation by serving Joe Prado ‘J.P. Enterprises’

at 908 McLean Ave. Dallas TX 75211.”

      On the same day the petition was filed, citation was issued to “JOE PRADO

D/B/A JP Enterprises.” A return of service was filed six days later, showing that the

citation and petition were delivered in person to “Joe Prado.” JP Enterprises did not

file an answer.

      Four months later, in July 2020, Nichols moved for entry of default judgment.

The motion purported to submit evidence to support the default judgment, including

Nichols’s affidavit, the contract, and the petition. Our record contains what Nichols

                                        –2–
identified as an “affidavit,” which references an appendix containing exhibits A

through F, but the exhibits were not attached to the affidavit.

      The associate judge heard the case by submission and, on August 6, 2020,

signed Nichols’s proposed order, which stated “Plaintiff’s Motion for Default

Judgment in the amount of $200,000 against ‘JOE PRADO DBA ‘JP

ENTERPTISES’ [sic] is GRANTED.” On December 15, 2020, JP Enterprises filed

a notice of restricted appeal.

                                   DISCUSSION

A. Standard of Review

      A restricted appeal is a direct attack on the trial court’s judgment. Rone Eng’g

Serv., Ltd. v. Culberson, 317 S.W.3d 506, 508 (Tex. App.—Dallas 2010, no pet.).

To prevail on a restricted appeal, the appellant must show that (1) it filed its notice

of restricted appeal within six months after the judgment was signed; (2) it was a

party to the underlying lawsuit; (3) it did not participate in the hearing that resulted

in the judgment complained of, and did not timely file any post-judgment motions

or requests for findings of fact and conclusions of law; and (4) error is apparent on

the face of the record. See TEX. R. APP. P. 26.1(c), 30; Alexander v. Lynda's

Boutique, 134 S.W.3d 845, 848 (Tex. 2004). The first three requirements are not

contested here; thus, we consider only whether there is error apparent on the face of

the record.



                                          –3–
B. Applicable Law

        In a restricted appeal, a party can establish error on the face of the record by

demonstrating that the record fails to affirmatively show strict compliance with the

rules    of   civil   procedure   governing     issuance,   service,   and   return   of

citation. See Mandel v. Lewisville Indep. Sch. Dist., 445 S.W.3d 469, 474 (Tex.

App.—Fort Worth 2014, pet. denied).           In contrast to the usual rule that all

presumptions—including valid issuance, service, and return of citation—will be

made in support of a judgment, no such presumptions apply to a direct attack on a

default judgment. See Primate Constr. Inc. v. Silver, 884 S.W.2d 151, 152 (Tex.

1994).

        If the record does not show strict compliance with the rules governing citation

and return of service, then service is invalid and in personam jurisdiction cannot be

established. See TAC Americas, Inc. v. Boothe, 94 S.W.3d 315, 319 (Tex. App.—

Austin 2002, no pet.). Moreover, virtually any deviation from these rules is sufficient

to set aside a default judgment in a restricted appeal. Id. Even actual notice to a

defendant is insufficient to convey jurisdiction on the trial court and will not cure

defective service. Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990). Whether

service was in strict compliance with the rules is a question of law we review de

novo. U.S. Bank Tr., N.A. v. AJ & SAL Enters., LLC, No. 05-20-00346-CV, 2021

WL 1712213, at *2 (Tex. App.—Dallas Apr. 30, 2021, no pet.) (mem. op.).



                                          –4–
3. Invalid Service

      In its second issue, JP Enterprises argues that the record does not affirmatively

show strict compliance with the rules governing service. Specifically, JP Enterprises

argues service was invalid because Nichols alleged JP Enterprises is a corporation,

and there is no indication of Joe Prado’s capacity to receive service on behalf of the

purported corporation. We agree.

      A proper return of service must show the person or entity served. See TEX. R.

CIV. P. 107(b)(5). A corporation is not a person capable of accepting process on its

own behalf and therefore must be served through an agent. Paramount Credit, Inc.

v. Montgomery, 420 S.W.3d 226, 230 (Tex. App.—Houston [1st Dist.] 2013, no

pet.). Service may be made on the corporation’s registered agent, president, or any

vice president. TEX. BUS. ORGS. CODE ANN. §§ 5.201(b), 5.255(1). Thus, where

service is on a corporation, a proper return must also show both the name of the

person who received service and that the person was authorized to do so. See W.

Garry Waldrop DDS, Inc. v. Pham, No. 14-15-00747-CV, 2016 WL 4921588, at *3-

4 (Tex. App.—Houston [14th Dist.] Sept. 15, 2016, no pet.) (mem. op.); Inlog, Inc.,

v. Ryder Truck Rental, Inc., No. 02-19-00283-CV, 2020 WL 1887846, at *2 (Tex.

App.—Fort Worth Apr. 16, 2020, no pet.) (mem. op.).

      Here, the face of the record shows that appellee filed suit against a Texas

corporation named either Joe Prado DBA J.P. Enterprises or Joe Prado “JP

Enterprises.” The return of service shows that Joe Prado was served but does not

                                         –5–
indicate his capacity to receive service on behalf of the purported corporation. See

Reed Elsevier, Inc. v. Carrollton-Farmers Branch Indep. Sch. Dist., 180 S.W.3d

903, 905 (Tex. App.—Dallas 2005, pet. denied) (concluding return that did not

indicate capacity of person served or explain authority to receive service as

registered agent rendered service invalid). Moreover, no other portion of the record

indicates Joe Prado’s authority to receive service on behalf of the corporation. We

conclude the face of the record fails to show strict compliance with the rules

governing return of service; thus, the trial court lacked jurisdiction to render a default

judgment against JP Enterprises. We sustain the second issue. Our resolution of

this issue makes it unnecessary to address appellant’s remaining issues. See TEX. R.

APP. P. 47.1.

      We reverse the trial court’s order granting default judgment and remand the

cause to the trial court for further proceedings.




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE


201092F.P05




                                          –6–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JOE PRADO D/B/A JP                             On Appeal from the 298th Judicial
ENTERPRISES, Appellant                         District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-20-04165.
No. 05-20-01092-CV           V.                Opinion delivered by Justice
                                               Reichek; Justices Partida-Kipness
LESKEL NICHOLS, Appellee                       and Goldstein participating.

      In accordance with this Court’s opinion of this date, the trial court’s Order
Granting Motion For Default Judgment is REVERSED and this cause is
REMANDED to the trial court for further proceedings consistent with this
opinion.

      It is ORDERED that appellant JOE PRADO D/B/A JP ENTERPRISES
recover its costs of this appeal from appellee LESKEL NICHOLS.


Judgment entered February 25, 2022.




                                         –7–